 In the Matter of GENERAL MOTORS CORPORATION, PACKARD ELECTRICDIVISIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, C. I. O.Case No. 8-R-1733.-Decided June 7, 1945Mr. Henry M. Hogan,ofDetroit,Mich., for the Company, andi-IrHarry S. Benjamin Jr.,of Detroit, Mich., of counsel.Mr. F. R.Livingston,ofNew York City, for the Union.Mr. IsadoreEngle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & Machine Work-ers of America, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of employeesofGeneralMotors Corporation, Packard Electric Division, Cleveland,Ohio, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Thomas E.Shroyer, Trial Examiner. Said hearing was held at Cleveland, Ohio, onFebruary 1, 1945. The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the"issues. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in- the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeneral Motors Corporation is a Delaware corporation with its prin-cipal offices in New York City and Detroit, Michigan. The Packard ElectricDivision, one of the Company's several unincorporated divisions, operates62 N. L R. B , No. 27174 GENERAL MOTORS CORPORATION175plants at Warren, Ohio, which are herein called the Warren plants, and arethe only ones involved in this proceeding. At these plants, the Company isengaged in the production of aircraft parts, tank ignition systems, truckignition lines, and various other army equipment. In excess of 50 percentof the value of the goods and materials used in the manufacturing processat theWarren plants comes from sources outside the State of Ohio. Inexcess of 50 percent of the value of the finished products manufacturedat the plants is destined for points outside the State of Ohio. Approximately100 percent of the goods so manufactured is sold or delivered to the UnitedStates Government for use by the armed forces ; during the year ending1944, the Company sold approximately $30,000,000 worth of equipment tothe Government.The Company admits, and we find, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Electrical,Radio & MachineWorkers ofAmerica, affiliated withthe Congress of Industrial Organizations,is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the exclu-sive bargaining representative of certain of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all militarized plant guards, excluding mili-tarized matrons, watchmen,` the chief, lieutenants, and sergeants, and, inthe alternative, would include the matrons in the unit should the Board findthem to be part of the appropriate unit. The Company contends that theplant guards are not employees of the Company within the meaning of theAct and that a unit of militarized plant-protectioik employees is inappro-priate at this time in view of the decision of the United States Court of'The FieldExaminerreported that the Union submitted 15 authorization cards; that 13 of thesecaids borethe namesof persons appearing on the Company's January 1, 1945, pay roll, containingthe namesof 26 persons in the unit hereinafter found appropriate, that, of these cards, 3 were datedNovember 1944, 10 were dated December 1944, and 2 were undated2In its petitionthe Unionrequested a unit consistingof all plant guards and watchmen,exceptsupervisors;this request was amended at the hearing 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppeals for the Sixth Circuit in theJones & LaughlinandFederal MotorTruck Companycases.'Without waiving the foregoing position, the Com-pany asserts further that all its militarized plant guards, consisting of patrol-men and matrons, should be included in the same unit, and agrees with theother exclusions specified by the Union.The militarized plant-protection force of the Company consists of a chief,who heads the department, 2 lieutenants, 4 sergeants, all of whom are super-visory employees,' and some 20 patrolmen and 4 matrons. The patrolmenare militarized, and have duties which consist of maintaining order andprotecting life and property. They police the gates, tour the plants, maintainsafety rules, protect against sabotage, guard against theft, examine all pack-ages and vehicles leaving and entering the plants, check passes of bothemployees and visitors, and function generally in maintaining safety andorder. All patrolmen are armed, uniformed, and wear arm bands reading,"Auxiliary Military Police." They have taken an oath of allegiance to theUnited States prescribed by military authority, are trained or drilled bythe military, and have signed an agreement running to the United States inwhich they undertake to discharge faithfully their duties as auxiliary mili-tary police. Despite the Army's paramount authority over the, guards inthe military sphere, the Company establishes their working conditions andexercises control over them as to hire, discharge, and transfer. The matronsare also auxiliary military police and their duties and responsibilities aresubstantially the same as patrolmen. The only material difference is thatthey do not bear arms.The Company's contention that militarized plant-protection employees,such as those here involved, are not employees of the Company within themeaning of the Act, has been previously considered by the Board in numer-ous cases and found to be without merit and, similarly, its further argumentbased, on the reasoning of theJones & LaughlinandFederal Motor Truckcases has also been considered and answered by the Board in prior decisions.'We perceive no reason to depart from the principles enunciated in thosecases.Accordingly, we find that,the militarization of the guards has notmaterially affected their status as employees under the Act nor has itaffected their right, as such, to collective bargaining.As indicated above, the Union's primary position with respect to matronsis that they should be excluded from the unit. However, we perceive noreason for distinguishing between these two types of militarized plant-'N. L R. B v Jonesand LaughlinSteelCorp,146 F. (2d) 718 (C C. A 6) ; N LR. B. v. Fed-eralMotorTruck Co.,146 F. (2d) 718 (C. C. A. 6).4 The partiesare in agreement as to their supervisory status.' SeeMatterof Bethlehem Fairfield Shipyard, Inc.,61N. L. R. B. 901;Matterof InternationalHarvesterCompany,MilwaukeeWorks,61 N L. R. B. 912;Matter of Rohm & HaasCompany,60 N. L.R. B. 554;Matter of Babcock& Wilcox Company,61 N. L. R. B 529;Matter of DravaCorporation,52 N. L.R. B. 322. GENERAL MOTORS CORPORATION177protection employees.We shall, accordingly, include them for collectivebargaining purposes in the same unit with the patrolmen.As already stated, the Company and the Union are in agreement thatthe watchmen should not be included in the unit. The function of thesewatchmen is purely that of safeguarding the property of the Companyagainst fire. They have never been militarized, are not uniformed, areunarmed, and have very few, if any, similar duties to those of the patrolmenand matrons. They are also under different supervision from that of themilitarized plant-protection employees. In accordance with our usual prac-tice and pursuant to the agreement of the parties, we find that the watch-men are properly excluded from the bargaining unit.'We find that all militarized patrolmen and matrons, excluding watchmen,the chief, lieutenants, sergeants, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9'(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuanttoArticleIII,Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with General Motors Corporation,Packard Electric Division,Warren, Ohio,an election by secret ballotshall be conducted as early as possible, but not later thanthirty (30) daysfrom the date of this Direction,under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board, and subject toArticleIII, Sections 10and 11,of said Rules and Regulations,among the employees in the unitfound appropriate in SectionIV, above, whowere employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because they were6 SeeMatter of Drava Corporation,supra. 1 /8DECIS1ONS OF NATIONAL LABOR RELATIONS BOAR])illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United Electrical,Radio & Machine Workers of America, C. I. 0., for the purposes of col-lective bargaining.